             Case 1:19-cv-09014 Document 1 Filed 09/27/19 Page 1 of 11



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
–––––––––––––––––––––––––––––––––––––––––– X
ACL1 INVESTMENTS LTD., ACL2                :
INVESTMENTS LTD., JORVIK MULTI-            :
STRATEGY MASTER FUND, L.P., LDO XVII       :
INC., MACROSYNERGY TRADING MASTER          :
                                           : No. 19 Civ. 9014
FUND LIMITED, NN (L) (for and on behalf of NN
(L) EMERGING MARKETS DEBT (HARD            :
CURRENCY), NN (L) EMERGING MARKETS         : COMPLAINT
DEBT OPPORTUNITIES, and NN (L)             :
FRONTIER MARKETS DEBT (HARD                :
CURRENCY)), YORK CAPITAL                   :
MANAGEMENT, L.P., YORK CREDIT              :
OPPORTUNITIES FUND, L.P., YORK CREDIT      :
OPPORTUNITIES INVESTMENTS MASTER           :
FUND, L.P., and YORK MULTI-STRATEGY        :
MASTER FUND, L.P.,                         :
                                           :
            Plaintiffs,                    :
                                           :
      v.                                   :
                                           :
BOLIVARIAN REPUBLIC OF VENEZUELA,          :
                                           :
            Defendant.                     :
–––––––––––––––––––––––––––––––––––––––––– X

       Plaintiffs ACL1 Investments Ltd., ACL2 Investments Ltd., Jorvik Multi-Strategy Master

Fund, L.P., LDO XVII Inc., Macrosynergy Trading Master Fund Limited, NN (L) (for and on

behalf of NN (L) Emerging Markets Debt (Hard Currency), NN (L) Emerging Markets Debt

Opportunities, and NN (L) Frontier Markets Debt (Hard Currency)), York Capital Management,

L.P., York Credit Opportunities Fund, L.P., York Credit Opportunities Investments Master Fund,

L.P., and York Multi-Strategy Master Fund, L.P., by and through their undersigned attorneys,

allege, upon personal knowledge as to their own acts and upon information and belief as to all

other acts, as follows:
             Case 1:19-cv-09014 Document 1 Filed 09/27/19 Page 2 of 11



                                  NATURE OF THE ACTION

     1.        Plaintiffs are the beneficial owners of certain 9.375% Global Bonds due 2034,

ISIN No. US922646BL74 (the “Securities”), issued by Defendant the Bolivarian Republic of

Venezuela (“Venezuela”). Venezuela issued the Securities pursuant to a Fiscal Agency

Agreement dated as of August 6, 1998, (the “1998 FAA”) and amended as of January 14, 2004

(the “First 2004 Amendment”), and further amended as of September 29, 2004 (the “Second

2004 Amendment”) (collectively, the “FAA”). A copy of the 1998 FAA is attached to this

Complaint as Exhibit A; a copy of the First 2004 Amendment is attached as Exhibit B; a copy of

the Second 2004 Amendment is attached as Exhibit C. Certain terms and conditions of the

Securities are set forth in the Registered Global Security, which is attached to this Complaint as

Exhibit D.

     2.        As set forth below, Venezuela has failed to make payments due on the Securities.

It has missed multiple interest payments due since last year, leading holders of the requisite

quantum of the Securities to exercise their right of acceleration pursuant to the terms of the FAA

and the Registered Global Security. As a result, all principal and unpaid interest owed on the

Securities is due and payable immediately, and those amounts continue to grow as Venezuela

persists in its default. By this action, Plaintiffs seek money judgments for the amounts owed.

                                         THE PARTIES

     3.        Plaintiff ACL1 Investments Ltd. is an exempted company with limited liability

organized under the laws of the Cayman Islands. It is the beneficial owner of a substantial

amount of the Securities. It has been authorized to take any action that a holder is entitled to take

under the terms of the Securities or the FAA.

     4.        Plaintiff ACL2 Investments Ltd. is an exempted company with limited liability

organized under the laws of the Cayman Islands. It is the beneficial owner of a substantial

                                                 2
             Case 1:19-cv-09014 Document 1 Filed 09/27/19 Page 3 of 11



amount of the Securities. It has been authorized to take any action that a holder is entitled to take

under the terms of the Securities or the FAA.

     5.        Plaintiff Jorvik Multi-Strategy Master Fund, L.P. is an exempted limited

partnership organized under the laws of the Cayman Islands. It is the beneficial owner of a

substantial amount of the Securities. It has been authorized to take any action that a holder is

entitled to take under the terms of the Securities or the FAA.

     6.        Plaintiff LDO XVII Inc. is a corporation organized under the laws of Delaware. It

is the beneficial owner of a substantial amount of the Securities. It has been authorized to take

any action that a holder is entitled to take under the terms of the Securities or the FAA.

     7.        Plaintiff Macrosynergy Trading Master Fund Limited is an exempted company

with limited liability organized under the laws of the Cayman Islands. It is the beneficial owner

of a substantial amount of the Securities. It has been authorized to take any action that a holder is

entitled to take under the terms of the Securities or the FAA.

     8.        Plaintiff NN (L) is a public limited liability company (“société anonyme”)

organized under the laws of Luxembourg and qualifying as an open-ended investment company

with variable share capital (société d’investissement à capital variable (SICAV)) with multiple

sub-funds. In this case, it is acting on behalf of itself and for and on behalf of three of its sub-

funds: NN (L) Emerging Markets Debt (Hard Currency), NN (L) Emerging Markets Debt

Opportunities, and NN (L) Frontier Markets Debt (Hard Currency). Each of the three sub-funds

does not have a legal personality under applicable law and cannot act on its own. NN (L) acts in

respect of each of the three sub-funds and has the right to bring legal actions against third parties

on behalf of the three sub-funds. Each of the three sub-funds is the beneficial owner of a




                                                 3
             Case 1:19-cv-09014 Document 1 Filed 09/27/19 Page 4 of 11



substantial amount of the Securities and has been authorized to take any action that a holder is

entitled to take under the terms of the Securities or the FAA.

     9.        Plaintiff York Capital Management, L.P., is a limited partnership organized under

the laws of Delaware. It is the beneficial owner of a substantial amount of the Securities. It has

been authorized to take any action that a holder is entitled to take under the terms of the

Securities or the FAA.

     10.       Plaintiff York Credit Opportunities Fund, L.P., is a limited partnership organized

under the laws of Delaware. It is the beneficial owner of a substantial amount of the Securities. It

has been authorized to take any action that a holder is entitled to take under the terms of the

Securities or the FAA.

     11.       Plaintiff York Credit Opportunities Investments Master Fund, L.P., is an

exempted limited partnership organized under the laws of the Cayman Islands. It is the beneficial

owner of a substantial amount of the Securities. It has been authorized to take any action that a

holder is entitled to take under the terms of the Securities or the FAA.

     12.       Plaintiff York Multi-Strategy Master Fund, L.P. is an exempted limited

partnership organized under the laws of the Cayman Islands. It is the beneficial owner of a

substantial amount of the Securities. It has been authorized to take any action that a holder is

entitled to take under the terms of the Securities or the FAA.

     13.       Defendant Venezuela is a foreign state as defined in Section 1603(a) of the

Foreign Sovereign Immunities Act (“FSIA”), 28 U.S.C. § 1603(a).

                                JURISDICTION AND VENUE

     14.       The Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

§ 1330 and 28 U.S.C. § 1605. Section 1330(a) grants federal district courts “original jurisdiction

without regard to amount in controversy of any nonjury civil action against a foreign state as
                                                 4
            Case 1:19-cv-09014 Document 1 Filed 09/27/19 Page 5 of 11



defined in section 1603(a) of this title as to any claim for relief in personam with respect to

which the foreign state is not entitled to immunity under either sections 1605-1607 of this title or

under any applicable international agreement.”

     15.       As noted above, Venezuela is a foreign state as defined in 28 U.S.C. § 1603(a).

     16.       Venezuela is not entitled to immunity under 28 U.S.C. §§ 1605-1607. To the

contrary, Section 1605(a) provides, in relevant part, that “[a] foreign state shall not be immune

from the jurisdiction of courts of the United States or of the States in any case—(1) in which the

foreign state has waived its immunity either explicitly or by implication.” Venezuela agreed in

the FAA not to claim, and “irrevocably” waived, sovereign immunity with respect to “any suit,

action or proceeding against it or its properties, assets or revenues with respect to this

Agreement, any Security or a coupon appertaining thereto (a ‘Related Proceeding’).” The waiver

appears in Section 14(d) of the 1998 FAA, which states in full as follows (emphasis added):

     To the extent that the Issuer or any of its revenues, assets or properties shall be
     entitled, with respect to any Related Proceeding at any time brought against the Issuer
     or any of its revenues, assets or properties in any jurisdiction in which any Specified
     Court is located, or with respect to any suit, action or proceeding at any time brought
     solely for the purpose of enforcing or executing any Related Judgment in any
     jurisdiction in which any Specified Court or Other Court is located, to any immunity
     from suit, from the jurisdiction of any such court, from attachment prior to judgment,
     from attachment in aid of execution of judgment, from execution of a judgment or
     from any other legal or judicial process or remedy, and to the extent that in any such
     jurisdiction there shall be attributed such an immunity, the Issuer irrevocably agrees
     not to claim and irrevocably waives such immunity to the fullest extent permitted by
     the laws of such jurisdiction (including, without limitation, the Foreign Sovereign
     Immunities Act of 1976 of the United States) and consents generally for the purposes
     of the State Immunity Act of 1978 of the United Kingdom to the giving of any relief
     or the issue of any process in connection with any Related Proceeding or Related
     Judgment, provided that such agreement and waiver, insofar as it relates to any
     jurisdiction other than a jurisdiction in which a Specified Court is located, is given
     solely for the purpose of enabling the Fiscal Agent, any Paying Agent or any holder
     to enforce or execute a Related Judgment. In addition, to the extent that the Issuer or
     any of its revenues, assets or properties shall be entitled, in any jurisdiction, to any
     immunity from set-off, banker’s lien or any similar right or remedy, and to the extent
     that there shall be attributed, in any jurisdiction, such an immunity, the Issuer hereby

                                                 5
             Case 1:19-cv-09014 Document 1 Filed 09/27/19 Page 6 of 11



     irrevocably agrees not to claim and irrevocably waives such immunity to the fullest
     extent permitted by the laws of such jurisdiction with respect to any claim, suit,
     action, proceeding, right or remedy arising out of or in connection with this
     Agreement, any Security or a coupon appertaining thereto.

     17.       In addition, Section 1605(a)(2) of the FSIA states that a foreign state is not

immune in a case “in which the action is based upon a commercial activity carried on in the

United States by the foreign state; or upon an act performed in the United States in connection

with a commercial activity of the foreign state elsewhere; or upon an act outside the territory of

the United States in connection with a commercial activity of the foreign state elsewhere and that

act causes a direct effect in the United States.” This action is based upon such commercial

activity. Venezuela marketed the Securities in the United States, offered the Securities for sale in

the United States, allows the Securities to be traded within the United States, invoked the

jurisdiction of the courts and laws of the United States to induce investors to buy and hold the

Securities, and has directed the actions of its Fiscal Agent located within the United States

regarding the Securities. These and other actions have occurred within the United States and

have caused direct effects in the United States, including but not limited to damages incurred by

Plaintiffs and other investors located in the United States.

     18.       Venezuela is not entitled to immunity under any provision set forth in 28 U.S.C.

§§ 1605-1607 or under any applicable international agreement. This Court therefore has subject

matter jurisdiction under 28 U.S.C. § 1330(a).

     19.       The Court has personal jurisdiction over Venezuela. In the FAA, Venezuela

agreed that any Related Proceeding could be brought in certain specified courts including “the

United States District Court for the Southern District of New York,” and Venezuela “irrevocably

submit[ted] to the exclusive jurisdiction” of these courts for such proceedings. 1998 FAA, sec.

14(a). In addition, “[p]ersonal jurisdiction over a foreign state shall exist as to every claim for


                                                  6
               Case 1:19-cv-09014 Document 1 Filed 09/27/19 Page 7 of 11



relief over which the district courts have jurisdiction under subsection (a) where service has been

made under section 1608 of this title.” 28 U.S.C. § 1330(b). Section 1608(a)(1) provides for

service upon a foreign state “by delivery of a copy of the summons and complaint in accordance

with any special arrangement for service between the plaintiff and the foreign state.” Venezuela

appointed the Consul General of Venezuela, or, in the Consul’s absence or incapacity, any

official of the Consulate of Venezuela, which currently maintains offices at 7 East 51st Street,

New York, New York 10022, as its authorized agent for service of process. 1998 FAA, sec.

14(b).

     20.        Venue is proper in this district under 28 U.S.C. § 1391(f)(1). “[A] substantial part

of the events or omissions giving rise to [this] claim occurred” in this judicial district. Among

other things, Venezuela has made and breached promises to investors in this district, has availed

itself of the jurisdiction of this district to induce investors to purchase and hold the Securities,

and has failed to make payments in this district as required by the securities. Moreover, in the

FAA, Venezuela “irrevocably consent[ed] to and waive[d] any objection which it may now or

hereafter have to the laying of venue” for a Related Proceeding brought in a specified court, as

described above. 1998 FAA, sec. 14(c).

                                              FACTS

     21.        Each Plaintiff is, or acts on behalf of, the beneficial owner of a substantial amount

of the Securities.

     22.        The Securities provide that Venezuela shall pay the principal sum owed on the

Securities on January 13, 2034. Registered Global Security at 2. The Securities also provide that

Venezuela shall pay interest on the principal sum on a semi-annual basis beginning on January

14, 2004, at the rate of 9.375% per annum, until the principal is paid or made available for

payment. Id.
                                                  7
            Case 1:19-cv-09014 Document 1 Filed 09/27/19 Page 8 of 11



     23.       The terms and conditions of the Securities provide that an “Event of Default”

occurs if, among other things, “Venezuela shall fail to pay the principal amount of any Security

when due and such failure continues for a period of 30 days” or if “Venezuela shall fail to pay

interest or other amounts due on any Security when due and such failure continues for a period

of 30 days.” Registered Global Security, Terms and Conditions, sec. 7(a)-(b).

     24.       The terms and conditions of the Securities further provide that if an Event of

Default “shall occur and be continuing with respect to Securities,” then “holders of 25% or more

in aggregate outstanding principal amount of the Securities may, by written demand to

Venezuela at the office of the Fiscal Agent, declare the Securities immediately due and payable.”

Registered Global Security, Terms and Conditions, sec. 7.

     25.       Beginning in early 2018, Venezuela stopped making interest payments due on the

Securities. More particularly, Venezuela failed to make the interest payment due on January 13,

2018. That failure continued for a period of more than 30 days; indeed, this amount remains

unpaid today. This failure to pay interest was an Event of Default under the Securities. See

Registered Global Security, Terms and Conditions, sec. 7(b).

     26.       Venezuela also failed to make an interest payment due on July 13, 2018. That

failure likewise continued for a period of more than 30 days and continues today. This failure to

pay interest was another Event of Default. See Registered Global Security, Terms and

Conditions, sec. 7(b).

     27.       On December 6, 2018, the Securities were accelerated. Pursuant to section 7 of

the Terms and Conditions of the Registered Global Security, holders of greater than 25% of the

outstanding principal amount of the series filed a written demand with The Bank of New York

Mellon (“BNYM”), the Fiscal Agent for the Securities, declaring the Securities immediately due



                                               8
            Case 1:19-cv-09014 Document 1 Filed 09/27/19 Page 9 of 11



and payable. BNYM is the successor Fiscal Agent to the original Fiscal Agent identified under

the FAA.

     28.       The acceleration was effected in full compliance with all relevant terms and

conditions set forth in the FAA and the Registered Global Security. The holders who accelerated

the Securities were fully and duly authorized to do so. Accordingly, the full amount of all unpaid

principal and interest became and remains immediately due and payable. Moreover, these unpaid

amounts continue to accrue interest as set forth in the FAA, the Registered Global Security, and

as provided by law.

     29.       Venezuela’s failure to pay the full amount of unpaid principal following

acceleration on December 6, 2018 continued for a period of more than 30 days and continues

today. This failure to pay principal is another Event of Default. See Registered Global Security,

Terms and Conditions, sec. 7(a).

     30.       To date, Venezuela has not paid the principal amount or the outstanding interest

due on the Securities.

     31.       Plaintiffs are aware of the ongoing economic and political instability in

Venezuela. This instability, however, has not prevented other creditors from pursuing remedies.

Notably, the Third Circuit recently confirmed Crystallex International Corporation’s right to

collect on an arbitral award against Venezuela by seizing shares of Citgo’s parent company.

These regrettable circumstances, combined with Venezuela’s continued refusal to pay, constrain

Plaintiffs to bring the present action to preserve their rights as beneficial owners of Securities.

As investors in Venezuela, Plaintiffs are vitally interested in the nation’s future and desire to

work with its many stakeholders.




                                                9
            Case 1:19-cv-09014 Document 1 Filed 09/27/19 Page 10 of 11



                                       CAUSE OF ACTION
                              (Breach of Contract – Money Judgment)

     32.          Plaintiffs repeat and reallege the allegations set forth in paragraphs 1 through 31.

     33.          Venezuela made contractual commitments under the FAA and the Registered

Global Security, to which Plaintiffs are beneficiaries and/or parties as the beneficial owners of

the Securities. By their express terms, the Securities are governed by New York law. See

Registered Global Security, Terms and Conditions, sec. 12.

     34.          Plaintiffs have complied in full with any and all obligations imposed on them by

the terms and conditions of the FAA and the Registered Global Security.

     35.          Since January 13, 2018, Venezuela has failed to make two semi-annual interest

payments to Plaintiffs as contractually required. These failures have continued for more than 30

days, and accordingly constitute Events of Default.

     36.          The principal amount owed on the Securities became due and payable in its

entirety on or about December 6, 2018. Venezuela has failed to pay the principal amount of the

Securities. As this failure has continued for more than 30 days, this failure to pay constitutes an

additional Event of Default.

     37.          Plaintiffs are the beneficial owners of substantial amounts of the Securities and

are therefore entitled by contract to the payments that Venezuela has failed to make. Venezuela

has breached its contractual obligations to Plaintiffs by failing to make payment when due.

     38.          Plaintiffs have suffered monetary damages as a result of Venezuela’s breach of

these payment obligations.

     39.          Plaintiffs are fully and duly authorized to bring this action as beneficial owners of

the Securities.




                                                   10
            Case 1:19-cv-09014 Document 1 Filed 09/27/19 Page 11 of 11



                                   PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs request entry of judgment against Venezuela as follows:

       a.      A monetary judgment in the amount of the aggregate principal amount of the

outstanding Securities held by Plaintiffs plus all accrued and unpaid interest through the date of

judgment, including but not limited to interest on unpaid principal, interest on unpaid interest,

and all other amounts due and owing up to and including the date of judgment;

       b.      Post-judgment interest on the unpaid amounts between the date of judgment and

date of collection; and

       c.      Such other further relief as the Court deems just and proper.


Dated: September 27, 2019                  Respectfully submitted,

                                           ROBBINS, RUSSELL, ENGLERT, ORSECK,
                                           UNTEREINER & SAUBER LLP

                                           By:        s/ Mark T. Stancil

                                           Mark T. Stancil (admission pro hac vice pending)
                                           Gary A. Orseck (admission pro hac vice pending)
                                           Joshua S. Bolian
                                           2000 K Street, N.W.
                                           Washington, DC 20006
                                           Telephone:     (202) 775-4500
                                           Facsimile:     (202) 775-4510
                                           Email:         mstancil@robbinsrussell.com

                                           Attorneys for Plaintiffs




                                                 11
